Name: 76/480/EEC: Commission Decision of 13 April 1976 on the reform of agricultural structures in Italy pursuant to Directives 72/159/EEC, 72/160/EEC and 72/161/EEC of 17 April 1972 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe; NA;  agricultural structures and production;  agricultural policy
 Date Published: 1976-05-26

 Avis juridique important|31976D048076/480/EEC: Commission Decision of 13 April 1976 on the reform of agricultural structures in Italy pursuant to Directives 72/159/EEC, 72/160/EEC and 72/161/EEC of 17 April 1972 (Only the Italian text is authentic) Official Journal L 138 , 26/05/1976 P. 0014 - 0017COMMISSION DECISION of 13 April 1976 on the reform of agricultural structures in Italy pursuant to Directives 72/159/EEC, 72/160/EEC and 72/161/EEC of 17 April 1972 (Only the Italian text is authentic) (76/480/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), and in particular Article 18 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (2), and in particular Article 13 thereof, Having regard to Council Directive 72/160/EEC of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement (3), and in particular Article 9 (3) thereof, Having regard to Council Directive 72/161/EEC of 17 April 1972 concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture (4), and in particular Article 11 (3) thereof, Whereas on 14 May 1975 the Government of Italy notified, pursuant to Article 17 (4) of Directive 72/159/EEC, Article 8 (4) of Directive 72/160/EEC and Article 10 (4) of Directive 72/161/EEC, Law No 153 of 9 May 1975 implementing the Directives of the Council of the European Communities on agricultural reform; Whereas the Government of Italy pursuant to Article 17 (4) of Directive 72/159/EEC, further notified the following legal and administrative provisions up to 10 February 1976: - Ministerial Decree of 7 November 1975 fixing the interest rates pursuant to Articles 18 and 19 of Law No 153 of 9 May 1975; - two Ministerial Decrees of 7 November 1975 fixing different interest rates for farm credit on immovable property and short-term loans; - Circular No 6 of the Ministry of Agriculture and Forestry of 7 March 1975 concerning provisions governing agricultural credit; - Circular No 24 of the Ministry of Agriculture and Forestry of 10 December 1975 concerning Law No 153 of 9 May 1975; (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 128, 19.5.1975, p. 1. (3)OJ No L 96, 23.4.1972, p. 9. (4)OJ No L 96, 23.4.1972, p. 15. - Circular No 4 of the Ministry of Agriculture and Forestry of 5 February 1976 concerning Law No 153 of 9 May 1975; - Letter of 31 January 1976 fixing the comparable income pursuant to Article 17 of Law No 153 of 9 May 1975; Whereas under Article 18 (3) of Directive 72/159/EEC, Article 9 (3) of Directive 72/160/EEC and Article 11 (3) of Directive 72/161/EEC the Commission has to decide whether, having regard to the compatibility of the legal and administrative provisions notified with the abovementioned Council Directives, and taking into account the aims of those Directives and the necessary connection between the various measures, the conditions for financial contribution to the common measures referred to in Article 15 of Directive 72/159/EEC, Article 6 of Directive 72/160/EEC and Article 8 of Directive 72/161/EEC are satisfied; Whereas the basic aim of Directive 72/159/EEC is to encourage the formation and development of farms which are capable, through the use of rational methods of production, of affording persons employed by them a fair income comparable with that from non-agricultural occupations and satisfactory working conditions; Whereas to that end Directive 72/159/EEC requires the Member States to introduce a system of selective incentives for farmers who can prove, by submitting a development plan, that upon completion of the plan their farm will attain, in respect of at least one man-work unit, a level of earned income from agriculture comparable with that received for non-agricultural work; Whereas the measures provided for in Articles 11 to 31 of the abovementioned Law No 153 of 9 May 1975, the abovementioned Ministerial Decrees of 7 November 1975, the Circulars of 7 March 1975, 10 December 1975 and 5 February 1976 and the Letter of 31 January 1976 all entail the introduction of a system of selective incentives within the meaning of Directive 72/159/EEC; Whereas the Commission took the following factors into consideration when reaching its decision: - the comparable income for 1976 fixed in the Letter of 31 January 1976 is, pursuant to the provisions of Article 17 of Law No 153 of 9 May 1975 and the third indent of Article 4 (4) (a) of Directive 72/159/EEC, determined with regard to the period covered by an approved development plan; - when approving interest rate subsidies to the Ministerial Decrees of 7 November 1975 for farms which are not implementing a development plan, the regions comply with Article 31 of Law No 153 of 9 May 1975, and hence with Article 14 (3) of Directive 72/159/EEC; Whereas no system of selective incentives for farms within the meaning of the second alternative in Article 2 (2) of Directive 72/159/EEC, whose present structure is such as to jeopardize the maintenance of the earned income at a comparable level has yet been introduced pursuant to Article 25 of Law No 153 of 9 May 1975 in conjunction with the abovementioned Ministerial Decrees of 7 November 1975; Whereas Article 18 of Law No 153 of 9 May 1975 fixes the investment volume qualifying for assistance on a farm with an approved development plan at Lit 25 million for each man-work unit ; whereas, however, Article 8 (2) of Directive 72/159/EEC provides that the interest rate subsidy is not to apply to any part of the loan exceeding 40 908 units of account or Lit 35 million per man-work unit ; whereas the aid fixed in Articles 23, 29 and 30 pursuant to Articles 10, 11 and 12 of Directive 72/159/EEC is also too low; Whereas the abovementioned provisions could be such as to considerably limit the field of application of the system of selective incentives provided for in the Directive, or to limit the effectives of the aids provided for in the Directive, and this could in the long run jeopardize the attainment of the objectives of Directive 72/159/EEC ; whereas it is therefore necessary to bring the abovementioned provisions within the suitable period of 15 months into line with the provisions of the Directive; Whereas, however, in view of the above decision that the proposed measures all make provision for the introduction of a system of selective incentives within the meaning of Directive 72/159/EEC, the provisions for implementing Directive 72/159/EEC may already be considered to satisfy the conditions for financial contribution by the Community, at least for the abovementioned period; Whereas, however, the above decision cannot become affective until the Council, pursuant to the second subparagraph of Article 8 (2) of Directive 72/159/ EEC, has authorized Italy to grant the aid mentioned in Article 18 of Law No 153 of 9 May 1975 and the Ministerial Decree of 7 November 1975 concerning Law No 153; Whereas the basic aim of Directive 72/160/EEC is to make sufficient vacant land available for the creation of farms of suitable size and structure as specified in Article 4 of Council Directive 72/159/EEC on the modernization of farms; Whereas to that end the Member States are therefore required: - under Article 2 (1) (a) of Directive 72/160/EEC to grant annuities to farmers aged between 55 and 65 practising farming as their main occupation who leave agriculture; - under Article 2 (1) (b) of Directive 72/160/EEC to grant farmers a premium, which is not to be eligible for assistance and is to be calculated by reference to the utilized agricultural area released; - under Article 2 (1) (c) of Directive No 72/160/EEC to grant annuities to permanently hired or family workers aged between 55 and 65 who are employed on farms where the farmer benefits from any measure provided for in Article 2 (1) (a) or (b) of the Directive; Whereas the grant of an annuity or premium is subject to the condition that the recipients cease working in agriculture and, if the recipient is a farmer, that he either sells or leases at least 85 % of his land to farms which are undergoing modernization pursuant to Directive 72/159/EEC, withdraws it from agricultural use, or sells or leases it to a land agency which must put the land to one of the abovementioned uses; Whereas Member States may, on the ground of the age/or means of the prospective beneficiary, vary the amount of an annuity or premium or refuse to grant the same ; whereas they may reduce the annuity granted to permanently hired or family workers by the amount of any unemployment benefit which the beneficiary receives; Whereas Articles 32 to 47 of Law No 153 of 9 May 1975 are consistent with the aim of Directive 72/160/EEC; Whereas the basic aim of Title I of Directive 72/161/EEC is to enable those engaged in agriculture, and in particular persons who must fundamentally alter the nature of their activity, to take decisions on their future occupations and those of their children with full knowledge of the opportunities available and of the consequences of their choice; Whereas to that end the Member States are therefore required: - under Articles 2 (1) and 3 of Directive 72/161/EEC to create and develop services providing socio-economic guidance, such services being either public or expressly appointed and approved for that purpose by the Member States, or to create and develop within services already existing departments for the provision of such guidance; - under Articles 2 (2) and 4 to introduce appropriate basic and advanced training programmes for socio-economic counsellors and to bear the cost of training such counsellors; Whereas under the first indent of Article 12 (2) of Directive 72/161/EEC, the Guidance Section of the EAGGF refunds to Member States 25 % of a standard amount of 7 500 units of account in respect of each counsellor providing socio-economic guidance, within the meaning of Article 3 of the Directive, beginning his duties for the first time; Whereas under the second indent of Article 12 (2) of Directive 72/161/EEC, the Guidance Section of the EAGGF refunds to Member States 25 % of the cost of training, within the meaning of Article 4 of the Directive, up to an overall amount of 4 500 units of account for each counsellor trained to provide socio-economic guidance within the meaning of Article 3 of the Directive; Whereas the measures provided for in Articles 48 to 54 of Law No 153 of 9 May 1975 are consistent with the aim of Title I of Directive 72/161/EEC; Whereas the basic aim of Title II of Directive 72/161/EEC is to give persons aged 18 or over engaged on agriculture the opportunity to acquire new agricultural skills, or to improve those which they already possess, so that they are in a position to integrate into modern agriculture; Whereas to that end the Member States are therefore required under Articles 5 (1) and 6 (1) of Directive 72/161/EEC to introduce, in addition to the normal agricultural training provided in their country, measures designed to give farmers and hired and family agricultural workers further training of a general, technical and economic nature; Whereas under the third indent of Article 12 (2) of Directive 72/161/EEC, the Guidance Section of the EAGGF refunds to Member States 25 % of the expenditure incurred in respect of such measures, up to a maximum of 1 500 units of account for each person engaged in agriculture having completed a course of basic or advanced vocational training; Whereas the measures provided for in Articles 55 to 61 of Law No 153 of 9 May 1975 are consistent with aim of Title II of Directive 72/161/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 1. Articles 11 to 31 of Law No 153 of 9 May 1975, notified by the Government of Italy, the Ministerial Decrees of 7 November 1975 and the Circulars of the Ministry of Agriculture and Forestry listed in the preamble, satisfy the conditions for financial contribution by the Community to the common measures referred to in Article 15 of Directive 72/159/EEC, subject to authorization from the Council pursuant to the second subparagraph of Article 8 (2) of that Directive. 2. Articles 32 to 47 of Law 153 of 9 May 1975, notified by the Government of Italy, satisfy the conditions for financial contribution by the Community to the common measures referred to in Article 6 of Directive 72/160/EEC. 3. The decisions contained in the above paragraphs shall be valid until 30 June 1977. Article 2 Articles 48 to 61 of Law No 153 of 9 May 1975, notified by the Government of Italy, satisfy the conditions for financial contribution by the Community to the common measures referred to in Article 8 of Directive 72/161/EEC. Article 3 This Decision is addressed to the Italian Republic. Done at Brussels, 13 April 1976. For the Community P.J. LARDINOIS Member of the Commission